Citation Nr: 0416685	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to July 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  The Board 
reopened the veteran's claim of entitlement to service 
connection for a low back disability in June 2003 and 
remanded for further development of the claim.  The case now 
returns to the Board for appellate review of the merits of 
the veteran's service connection claim.  

In an April 2004 statement, the veteran's representative 
asserted that no action had been taken with respect to the 
veteran's claim of entitlement to nonservice-connected 
pension.  The Board notes that the pension matter was 
erroneously referred to the RO for adjudicative action in the 
Board's June 2003 remand when, in fact, the RO had already 
advised the veteran by letter dated in June 1999 that he did 
not meet the basic eligibility requirement of wartime service 
so as to be entitled to pension benefits.  In that letter the 
RO included notice to the veteran of his appellate rights, 
but there is no indication in the claims file that the 
veteran appealed the June 1999 determination.  Thus, the 
Board does not have jurisdiction of this claim at this time.  
Notably, there is no indication, such as issuance of a 
statement of the case or certification of the issue to the 
Board, that the veteran has been informed or is otherwise of 
the belief that such matter is in appellate status.  See 
Marsh v. West, 11 Vet. App. 468 (1998); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The veteran injured his back in service and has 
experienced chronic back problems since that time.

2.  There is competent evidence of record both attributing 
current low back disability to the veteran's in-service 
injury and resulting symptomatology and dissociating current 
back disability therefrom.


CONCLUSION OF LAW

A low back disability was incurred as a result of injury 
during active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As the Board's decision herein constitutes a complete grant 
of the benefit sought on appeal, no further action is 
required to comply with the VCAA and the implementing 
regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Where a veteran served for at 
least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that while serving on active duty in 
1958, he picked up a load weighing about 65 pounds and felt a 
popping sensation in his ears.  He states that he did not 
feel a pop in his back at that time but that the next morning 
his back felt paralyzed and he could not get out of bed.  He 
argues that while in service he continued to seek medical 
treatment for back pain as well as for pain radiating down 
his left leg.  Since discharge, the veteran claims to have 
had continuous low back pain and reports current treatment 
for degenerative disc disease of the back.  Based on his in-
service injury and continuity of back symptomatology the 
veteran contends that he is entitled to service connection 
for his current back disability.

The veteran's September 1956 physical examination at 
enlistment into service revealed that his spine and other 
musculoskeletal structures were normal.  In July 1958, the 
veteran was seen in the Orthopedic Clinic for complaints 
relating to an April 1958 back injury.  At that time he 
stated that he had had trouble with his left leg ever since 
the injury; he described that it felt like muscles pulling.  
There were no objective signs or symptoms of vertebral or 
"disc" disease; the treating physician's impression was 
back strain.  In August 1959, the veteran again complained 
that his back hurt.  Physical examination revealed no 
scoliosis or lordosis.  Straight leg raising was normal 
bilaterally.  When seen in September 1959, the impression was 
paravertebral musculature strain.  In December 1959, the 
veteran again sought treatment for pain in his lower back and 
left leg.  In February 1960, the veteran was seen for back 
pain; he claimed he sprained it while at an amusement park.  
Physical examination revealed a limitation of back motion due 
to pain.  The veteran's separation examination, dated in 
July 1960, notes that clinical evaluation of the spine and 
other musculoskeletal structures was normal.  Thus, no 
chronic back disability was noted at the time of discharge 
from service.

The veteran first applied for VA compensation benefits based 
on a back disability in July 1961, approximately one year 
after discharge from service.  There are no records of 
treatment or diagnoses pertinent to the back within that one-
year period.  The Board here notes that the veteran does not 
argue and the competent evidence does not show that arthritis 
of the spine was manifested during service or within one year 
subsequent to discharge from service.  In fact, the November 
2003 VA examiner opined that the veteran's degenerative disc 
disease was not likely to be present to any disabling degree 
within the first year following his service separation in 
July 1960.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Although no chronic back disability was noted at the time of 
the veteran's discharge from service, see 38 C.F.R. 
§ 3.303(a), and although the evidence does not support 
presumptive service connection under 38 C.F.R. §§  3.307, 
3.309, the veteran is not precluded from establishing 
entitlement to service connection based on proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 
(Fed. Cir. 1994).  In addition to service medical evidence of 
an in-service injury, the relevant evidence of record 
includes lay statements from the veteran's spouse and 
friends, October 2002 testimony from the veteran, service 
medical records, personnel records from the Ford Motor 
Company, treatment records from the Orthopedic Clinic at 
Detroit Receiving Hospital and from the Detroit VA Medical 
Center, an April 1969 record from Detroit General Hospital, 
and, a November 2003 VA examination report.  The Board notes 
that contemporary medical records establish the existence of 
a current back disability:  degenerative disc disease.  Thus, 
the question at issue is whether such is etiologically 
related to the veteran's period of active service.

The Board first acknowledges lay statements from the veteran, 
his spouse and his friends, which indicate that the veteran 
had severe back pain only after the in-service injury.  The 
veteran's spouse and a friend stated that they had known the 
veteran since 1963 and at that time he had back pain, which 
has progressively gotten worse.  A childhood friend stated 
that the veteran had been active in many sports prior to 
entry into the military, and, prior to 1957, the veteran did 
not have a back problem.  Another friend stated that he had 
known the veteran since 1953 and after returning from 
military service, the veteran had back pain that has 
continuously gotten worse.  In October 2002, at his personal 
hearing, the veteran testified that he injured his back while 
on active duty when lifting boxes of canned goods.  He heard 
a pop and the next morning was unable to walk.  Thereafter, 
he was reassigned to duty that involved no heavy lifting.  
The veteran also testified that following this initial 
injury, he complained of pain in the lower back and left leg.  
He also stated that he aggravated his back in February 1960 
while at an amusement park.  The veteran stated that 
following discharge, he had a hard time standing and had had 
back trouble ever since service.  

Although the record does not reflect that the veteran or his 
friends possess a recognized degree of medical knowledge to 
establish the nature and existence of a back disability or to 
provide an etiologic opinion relating such to service, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), the above-
cited lay statements are competent evidence of a continuity 
of the veteran's back complaints since his period of active 
service.  The Board here also notes that the veteran's spouse 
is a registered physical therapist who reports having 
provided the veteran with physical therapy for his back.  As 
such, she is competent to describe both the nature and the 
continuity of the veteran's back symptoms.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. 
App. 109, 114-15 (1996); see Williams v. Brown, 4 Vet. App. 
270, 273 (1993) (nurse's statement may constitute competent 
medical evidence where the nurse has specialized knowledge 
regarding the area of medicine or participated in treatment).  
From the above, the Board finds that the veteran has 
established a continuity of back symptomatology from the time 
of his discharge from service and continuing thereafter.  
38 C.F.R. § 3.303(b).  

The Board next notes that records from the Ford Motor Company 
indicate that from September 29, 1964, to October 2, 1964, 
the veteran was restricted to work that required no heavy 
lifting and no excessive bending.  Later in October 1964 the 
veteran was granted leave for low back pain.  In December 
1964, the veteran was granted leave for unspecified medical 
reasons.  These records do not document or discuss any work-
related or other post-service injury.  The Ford records show 
that, in May 1970, due to an injury to the back and other 
parts of the body, aggravation of pre-existing conditions 
known and unknown, and the complications and sequelae 
thereof, the veteran was given a compensation award.  
Significantly, however, the employment records do not 
establish that the veteran had a work-related injury to prior 
to May 1970.  Rather, the employment records appear to 
recognize a pre-employment injury in addition to the work-
related injury.  Those records do not, however, include any 
discussion of the veteran's in-service injury or the 
significance or insignificance thereof.

The Board next notes that an April 1969 record from Detroit 
General Hospital shows that the veteran complained of pain in 
his back for the prior four months.  An X-ray of the 
lumbosacral spine and pelvis revealed several shotgun pellets 
in the soft tissue of the left flank area but showed no 
abnormalities in the bony structures.  The physician's 
impression was shotgun wound with retained pellets with no 
evidence of bony abnormalities in the lumbosacral spine or 
pelvis.  Such medical record is not probative as to whether 
the veteran has any back disability related to service and 
does not include any comment as to the likely date of any 
pellet injury.

There are two medical opinions of record that speak directly 
to the etiology of the veteran's current back disability:  A 
private physician attributes the veteran's current back 
disability to active duty and a VA examiner dissociates the 
veteran's back problems from his period military service 
instead opining that such problems are age related.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that,

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

The veteran was seen by Dr. Little of the Orthopedic Clinic 
at Detroit Receiving Hospital on numerous occasions between 
October 1998 and September 2003.  In 1998, the veteran had 
complained of severe back pain since he was an 18 year old in 
the military.  In September 2003, Dr. Little offered a 
statement pertaining to the nature and etiology of the 
veteran's low back disability.  Dr. Little acknowledged that 
the veteran stated that he initially injured his back in 
1958, while in the service, and that he had gotten 
progressively worse since that time.  Dr. Little stated that 
he had reviewed the veteran's records from service dating 
back to 1958, and noted that the veteran had been diagnosed 
on several occasions as having significant degenerative disc 
disease and a herniated disc.  Dr. Little stated that he felt 
that it all "could be related to the initial incident in 
1958."  He concluded that the veteran's "present condition 
is at least as likely as not related to the initial injury 
and subsequent processes over time stemming from that 
original injury." 

In November 2003 a VA examiner noted that the Remand Order 
and claims file had been reviewed.  The veteran reported that 
his condition had started in the military and was now getting 
worse.  The VA examiner noted the veteran's related in-
service history and that the veteran continued to have low 
back pain and pain in his legs after service, to include 
while working at Ford Motor Company.  The examiner diagnosed 
a history of low back pain with manifested limitation of 
motion.  The veteran's current low back disability was 
identified as degenerative disc disease without any 
neurological deficiency.  The examiner opined that it was not 
likely that the veteran's current disorder developed during 
his period of active military service in 1956-1960, stating 
that, in service the veteran was a young man and now was 63 
years old such that current findings were consistent with his 
age.  The examiner stated that it was quite likely to find 
degenerative changes in the spine of any person, especially 
who is somewhat overweight, involving the skeletal structure.  
In conclusion, the examiner stated that, "at the present 
time, it is my opinion that this identified back disability 
is not related to the veteran's period of active service." 

The Board has weighed the above opinions alongside the 
remaining evidence of record and finds that this is a case 
where the evidence is in relative equipoise.  First, the 
Board finds credible and consistent statements made by the 
veteran and others as to the fact that he first experienced 
back problems during service and that his symptoms continued 
thereafter, despite the negative examination at service 
discharge.  Second, records from the Ford Motor Company, 
although suggesting another, intercurrent injury to the back, 
appear to support the conclusion that the veteran had 
experienced back problems after service but prior to the 
work-related injury resulting in compensation payments.

Third, although the VA examiner noted review of the claims 
file and then attributed the veteran's degenerative disc 
disease to old age, that examiner failed to discuss the 
significance of the records from Ford Motor Company 
documenting back complaints as early as 1964, prior to the 
onset of aging in the veteran.  In short, the VA examiner did 
not provide any basis to dissociate existing symptomatology, 
namely back pain and resulting activity limitations, from the 
symptomatology experienced by the veteran and documented in 
medical records back in the early 1960s.  The Board also 
notes that the VA examiner does not even discuss the records 
suggesting an intercurrent work-related injury.  As such, the 
Board finds that the VA examiner's opinion does not offer a 
complete rationale for the conclusion that the veteran's 
current low back disability is due to old age without any 
role played by in-service injury or other factors.  

Finally, although Dr. Little also does not appear to have 
considered all of the evidence of record, such as the Ford 
Motor Company records showing an additional, post-service 
injury, Dr. Little did consider the veteran's history of 
ongoing back symptomatology even prior to the work-related 
injury, a history the Board has herein above found credible 
and consistent with the remaining record.  The Board also 
notes that Dr. Little himself resolves any etiologic doubt by 
in essence noting that, when considered in connection with 
the processes over time, the veteran's current disability was 
at least as likely as not related to the initial in-service 
injury.  There is no competent evidence of record, to include 
the VA examination results, directly contradicting the 
possibility that the veteran's current back disability is 
related, at least in part, to the in-service injury and 
documented in-service complaints and/or to the ongoing 
complaints and problems experienced thereafter.

Therefore, the Board finds that there is an approximate 
balance of positive and negative evidence pertaining to 
whether a nexus exists between the veteran's current low back 
disability and military service.  As such, the Board resolves 
the benefit of the doubt in favor of the veteran and finds 
that his current low back disability, degenerative disc 
disease, is related to his military service.  
38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for a low back disability is granted.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



